Opinion issued July 26, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00577-CV



IN RE RONNIE WALLS AND PAL-Z, INC., Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Ronnie Walls and Pal-Z, Inc.,
challenge the trial court's December 6, 2006 denial of their "Second Motion for
Clarification on Defendants' Motion to Compel Arbitration" and May 3, 2007 denial
of their "Motion to Reconsider Defendants' Motion to Compel Arbitration." (1) 
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.
 
1.        -      
              
           -